NUMBER 13-12-00779-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JANET FRIEDMAN,                                                                Appellant,

                                              v.

GAIL ROZZLLE AND SUN HARBOUR COTTAGES
UNIT 1 OWNERS’ ASSOCIATION,                                                     Appellees.


                    On appeal from the 156th District Court
                         of Aransas County, Texas.


                           MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
             Memorandum Opinion by Justice Rodriguez
       This is an appeal from a judgment granting summary judgments and awarding

attorney’s fees. By eight issues, which we have reorganized and renumbered, appellant

Janet Friedman challenges (1) the trial court’s declaration that a short-term rental

provision is void; and (2) the trial court’s award of attorney’s fees to appellees Gail Rozzlle
and the Sun Harbour Cottages Unit 1 Owners’ Association (the Association). We affirm.

                                          I. BACKGROUND

       Rozzlle, owner of a home in Sun Harbour Cottages Unit I (Sun Harbour) and

operator of a business that rented cottages there for nineteen years, filed a declaratory

judgment action against the Association and the homeowners in the Sun Harbour

subdivision, one of whom was Friedman. Rozzlle sought a determination of whether

section 11.3, the short-term rental provision of the Declaration of Covenants, Conditions,

and Restrictions (the Declaration) for Sun Harbour, should be enforced. Section 11.3

provides, in relevant part, the following: “The term of any lease of a SINGLE FAMILY

DWELLING may not be for a period of less than thirty (30) days, with no transient tenancy

or occupancy and no hotel purposes allowed.” Rozzlle claimed that the homeowners

consented to and waived any right to object to the use of the Sun Harbour cottages for

short-term rentals.        She requested that the trial court declare section 11.3

unenforceable, void, and waived by the homeowners.

       Friedman answered and filed a counter-claim against Rozzlle and a cross-claim

against the Association and all other homeowners, asserting that they had violated the

short-term rental provision. Friedman claimed that the homeowners “continued to offer

their properties for short-term rental in direct violation of the [2009] [J]udgment” and that

“[t]he Association[ ] has taken no steps to stop this ongoing violation.”1 She asserted


       1
          The referenced 2009 judgment was rendered in Friedman v. Sun Harbour Cottages Unit I
Owner’s Association, Nature’s Homes, LLC, Gail Rozzlle and Dal Rozzlle, Cause No. A-06-0175-CV-B, in
the 156th District Court, Aransas County, Texas. In that lawsuit, Friedman asserted fraud, DTPA, and
conspiracy claims against Rozzlle for, among other allegations not pertinent here, representing that the
cottages could be short-term rented. And she claimed that the Association “engaged in improper
procedures to secure a vote repealing the prohibition on short[-]term rentals and failed to abide by the
requirements set out in the [Declaration].” Friedman also requested a declaration that the amended
covenant passed by the Association “on April 25, 2008 which repealed the prohibition on short[-]term
                                                   2
that the “[d]efendants [we]re completely aware of the [2009] Judgment and its meaning.

The Association approved the form of the [2009] Judgment. The Association had the

duty to advise the Defendant Home Owners of its meaning and effect, and to enforce the

Restrictions.” Friedman sought sanctions and an injunction by her claim.

        The Association filed its answer. As to Friedman’s allegations, it generally denied

her claims. The Association also filed a cross-claim against Friedman, seeking, under

section 37.004(a), a declaration as to whether it had a duty to enforce the Declaration’s

provisions. See TEX. CIV. PRAC. & REM. CODE ANN. § 37.004(a) (West 2008) (providing

that an interested person under a deed, will, written contract, or other writings constituting

a contract may have determined any question of construction or validity arising under the

instrument and obtain a declaration of the rights, status, or other legal relations

thereunder). And under section 37.009, the Association sought attorney’s fees. See id.

§ 37.009 (West 2008).

        Rozzlle and Friedman filed their respective motions for partial summary judgment.

The trial court granted Rozzlle’s motion against all homeowners, including Friedman,

determining that section 11.3 should not be enforced because it had been waived and



rentals be declared void and that the Court enter an order prohibiting short[-]term rentals.” In response,
the Rozzlles and the Association filed counter-suits against Friedman.

          The 2009 judgment sets out that, on the second day of trial, Friedman and the Rozzlles dismissed
all claims they had asserted or might have asserted between themselves with prejudice. And after the
dismissals, the trial court re-aligned the parties. The Association became the plaintiff/counterclaimant, and
Friedman became the defendant/counterclaimant. The 2009 judgment further reflects that, following a jury
trial, the trial court declared that: (1) the April 25 amendment to section 11.3 was “VOID for failure to obtain
at least 51% of the valid votes in favor of such amendment”; (2) the portion of section 11.3 filed with the
county clerk on October 3, 2001 had been in effect from that time until the date of the final judgment; and (3)
until a valid amendment was made to that section of the Declaration and filed of record, “not less than the
entire SINGLE FAMILY DWELLING may be rented or leased under one tenancy or subtenancy.” The trial
court also awarded the Association $10,000.00 on its claims against Friedman.

                                                       3
awarding Rozzlle her attorney’s fees. 2 The trial court denied Friedman’s motion for

partial summary judgment, which was based, in relevant part, on res judicata. The trial

court further found that its order disposed of all claims and causes of action in the lawsuit,

except for Friedman’s cross-claims against the Association and the remaining

homeowners.

       The Association filed its motion for partial summary judgment, arguing that there

was no issue as to any material fact and that it was entitled to summary judgment as a

matter of law because the Declaration did not create or impose a duty on the Association

to enforce any of the Declaration’s conditions or covenants. The trial court entered

summary judgment for the Association, declaring that it had no such duty.

       Friedman non-suited the remaining cross-defendants.                And following an

evidentiary hearing on the Association’s request for attorney’s fees, the trial court

awarded attorney’s fees to the Association against Friedman.            The trial court then

entered a final amended judgment reflecting the above rulings. Finally, it filed findings of

fact and conclusions of law related to the Association’s request for attorney’s fees.

       On appeal, Friedman challenges the trial court’s declaration that section 11.3 is

void. She also contests the trial court’s award of attorney’s fees to Rozzlle and to the

Association. Friedman does not dispute the trial court’s declaration that the Association

had no duty to enforce violations of the Declaration.

                            II. SHORT-TERM RENTAL PROVISION

       By issues one, two, and three, Friedman contends that the trial court erred in

granting Rozzlle summary judgment and declaring section 11.3 waived because (1)

       2
         Although the trial court granted Rozzlle summary judgment against all homeowners, only
Friedman appeals the judgment.
                                              4
Rozzlle failed to include a copy of the Declaration in the summary judgment record; (2)

the Declaration contained a valid and enforceable anti-waiver provision; and (3) there

was a genuine issue of material fact regarding waiver of the short-term rental restriction.

A. The Summary Judgment Record

       By her first issue, Friedman contends that the trial court erred in granting Rozzlle

summary judgment because Rozzlle did not attach a properly authenticated copy of the

Declaration to her motion for partial summary judgment. See TEX. R. CIV. P. 166a(c).

However, as discussed below, our review of the record reveals that the Declaration was

before the trial court in this summary judgment proceeding.

       It is well settled that when both sides file summary judgment motions, all of the

summary judgment evidence on file is before the trial court. DeBord v. Muller, 446
S.W.2d 299, 301 (Tex. 1969); Martin v. Harris County Appraisal Dist., 44 S.W.3d 190, 193

(Tex. App.—Houston [14th Dist.] 2001, pet. denied); accord Guerra v. Am. Employers’

Ins. Co., No. 13-02-084-CV, 2003 WL 22025871, at *1 (Tex. App.—Corpus Christi Aug.

29, 2003, pet. denied) (mem. op.). And one party’s summary judgment proof can serve

as the alleged missing proof for the other party’s summary judgment motion. Seaman v.

Seaman, 686 S.W.2d 206, 210 (Tex. App.—Houston [1st Dist.] 1984, writ ref’d n.r.e.)

(determining that copy of an insurance policy attached to one party’s motion provided

proof to support the other party’s motion, which did not attach the policy).

       Friedman filed her motion for summary judgment before Rozzlle filed her motion.

Friedman attached a copy of the Declaration as an exhibit to her motion. The trial court

heard Friedman’s motion with Rozzlle’s motion.         The summary judgment evidence

included the Declaration.    See DeBord, 446 S.W.2d at 301.          Because Friedman’s

                                             5
summary judgment proof could serve as the alleged missing document for Rozzlle’s

summary judgment motion, see Seaman, 686 S.W.2d at 210, the Declaration was before

the trial court for its review and consideration when it granted Rozzlle’s motion and denied

Friedman’s motion. This argument fails, and we overrule Friedman’s first issue.

B. The Anti-Waiver Provision

       By her second issue, Friedman argues that the trial court erred in declaring section

11.3 waived because the deed provisions contained an anti-waiver provision. Friedman

presents this argument for the first time on appeal. The failure to raise the objection or

argument in the trial court waives the issue on appeal. See TEX. R. CIV. P. 166a(c)

(“Issues not expressly presented to the trial court by written motion, answer or other

response shall not be considered on appeal as grounds for reversal.”); City of Houston v.

Clear Creek Basin Auth., 589 S.W.2d 671, 678 (Tex. 1979); see also Musgrove v.

Westridge Street Partners I, LLC, No. 02-07-281-CV, 2009 WL 976010, at *4 (Tex.

App.—Fort Worth April 9, 2009, pet. denied) (mem. op.) (per curiam) (“Like other

contractual provisions, nonwaiver provisions can be waived.”).          We conclude that

Friedman has waived this argument. We overrule this second issue.

C. Waiver

       By her third issue, Friedman contends that the trial court erred when it granted

partial summary judgment and then a final judgment declaring section 11.3 void because

Rozzlle failed to cite cases in her summary judgment motion that specifically addressed

waiver of restrictive covenants and, thus, failed to analyze the requirements of waiver set

out in such cases. Friedman argues that Rozzlle, therefore, did not establish that there

was no genuine issue of material fact as to waiver and that she was entitled to judgment

                                             6
as a matter of law on that basis. We disagree.

       1. Standard of Review and Applicable Law

       Appellate courts in Texas review summary judgments de novo. Alejandro v. Bell,

84 S.W.3d 383, 390 (Tex. App.—Corpus Christi 2002, no pet.). In a traditional motion for

summary judgment, the movant has the burden of showing both that there is no genuine

issue of material fact and that she is entitled to judgment as a matter of law. TEX. R. CIV.

P. 166a(c); see Swilley v. Hughes, 488 S.W.2d 64, 67 (Tex. 1972); Ortega v. City Nat’l

Bank, 97 S.W.3d 765, 772 (Tex. App.—Corpus Christi 2003, no pet.).

       Waiver is the intentional surrender of a known right or intentional conduct

inconsistent with claiming that right. Tenneco Inc. v. Enter. Prods. Co., 925 S.W.2d 640,

643–44 (Tex. 1996); Straus v. Kirby Court Corp., 909 S.W.2d 105, 108 (Tex.

App.—Houston [14th Dist.] 1995, writ denied). “[W]hen the facts and circumstances are

admitted or clearly established, the question becomes one of law.” Tenneco Inc., 925
S.W.2d at 643–44 (finding waiver was established as a matter of law in a summary

judgment proceeding). “A party’s express renunciation of a known right can establish

waiver. Silence or inaction, for so long a period as to show an intention to yield the

known right, is also enough to prove waiver.” Id. The elements of waiver are (1) an

existing right, benefit, or advantage held by a party; (2) the party’s actual knowledge of its

existence; and (3) the party’s actual intent to relinquish the right or intentional conduct

inconsistent with the right. Id.

       Cases specific to restrictive covenants, such as those cited to this Court by

Friedman, develop the third element of waiver—the party’s actual intent to relinquish the

right or intentional conduct inconsistent with the right. See id. For example, Friedman

                                              7
quotes the following from Sharpstown Civic Association, Inc. v. Picket:

       [I]n order to support a waiver of residential restrictions the proposed use
       must not be substantially different in its effect on the neighborhood from any
       prior violation. To put it another way, the prior violation that has been
       carried on without objection, if insignificant or insubstantial when compared
       to the proposed or new use, will not support a waiver of the new and greater
       violation.

679 S.W.2d 956, 958 (Tex. 1984); see Cox v. Melson-Fulsom, 956 S.W.2d 791, 794 (Tex.

App.—Austin 1997, no pet.) (“[T]o carry the burden of demonstrating waiver of restrictive

covenants, a party must prove that “the violations that existed were so extensive and

material as to reasonably lead to the conclusion that the restrictions had been

abandoned.”); see also Musgrove, 2009 WL 976010, at *3 (identifying the following

non-exhaustive factors to consider when evaluating waiver of restrictive covenants: “the

nature and severity of past violations relative to the restriction sought to be enforced, the

extent to which the person attempting to enforce the restriction relied on the restriction in

purchasing the property, and the number of properties subject to the restriction relative to

the number of violations”) (citations omitted)). And “[a] court may refuse to enforce a

restrictive covenant because of the acquiescence of the lot owners in such substantial

violations within the restricted area as to amount to an abandonment of the covenant or a

waiver of the right to enforce it.” Cowling v. Colligan, 158 Tex. 458, 461–62, 312 S.W.2d
943, 945 (1958). Finally,

       [t]he failure of property owners to object to trivial violations does not
       preclude enforcement of the covenant.          On the other hand, an
       abandonment or waiver finding should be sustained where the party
       resisting enforcement of the covenant presents proof that the violations
       then existing were so extensive and material as to reasonably lead to the
       conclusion that the restrictions had been abandoned or waived.

Pebble Beach Prop. Owners’ Ass’n v. Sherer, 2 S.W.3d 283, 289–90 (Tex. App.—San

                                             8
Antonio 1999, pet. denied); see Cox, 956 S.W.2d at 794.

      2. Discussion

      As to the first two elements of waiver, Friedman does not dispute that she had

actual knowledge of section 11.3 or that it provided for no short-term rental of the

cottages. See Tenneco Inc., 925 S.W.2d at 643–44. She challenges the sufficiency of

the evidence to support the third element; i.e., the homeowner’s “actual intent” to

abandon or waive the short-term rental restriction. See id. As to that element, the

summary judgment evidence shows that short-term rentals of properties at Sun Harbour

occurred without objection for over a decade. Friedman admitted she knew cottages

were being short-term rented when she first considered buying a cottage in 2001.

Friedman, herself, short-term rented a cottage, then short-term rented another cottage,

and then closed on her cottage. Friedman short-term rented her own cottage to a third

party before purchasing yet another cottage. Other homeowners testified that they, too,

had repeatedly short-term rented their cottages at Sun Harbour from 2001 to 2009 and

that they had seen Friedman’s cottage used on a short-term basis.

      Friedman also knew Rozzlle had been handling short-term cottage rentals for

years. Friedman was aware of a sign advertising short-term rentals that had been in

place since at least 2001. The sign, which was still in place in 2009, had Rozzlle’s phone

number on it. The summary judgment evidence also shows that Friedman participated

in homeowners’ association meetings where the homeowners discussed short-term

rentals and where she interacted with other homeowners who were renting their cottages

short term.

      We cannot conclude that the violations of section 11.3 that were carried on without

                                            9
objection at Sun Harbour by homeowners, including Friedman, for at least ten years were

insignificant or insubstantial. See Picket, 679 S.W.2d at 958. Instead, the violations of

the short-term rental provision were extensive and material. See Sherer, 2 S.W.3d at

289–90. The homeowners’ acquiescence in these substantial violations of this provision

amounted to an abandonment of the provision or a waiver of the right to enforce it. See

Cowling, 312 S.W.2d at 945.            The evidence established that Friedman engaged in

conduct inconsistent with claiming any right to enforce the short-term rental provision,

which is the third element of waiver. See Tenneco Inc., 925 S.W.2d at 643–44. Thus,

Rozzlle established that there was no genuine issue of material fact as to waiver and that

she was entitled to judgment as a matter of law on this basis. See TEX. R. CIV. P.

166a(c). The trial court did not err in granting Rozzlle summary judgment based on

waiver. Friedman’s third issue is overruled.

D. Release

        Friedman complains by her fourth issue that the trial court erred by granting partial

summary judgment and final judgment to Rozzlle on the issue of release because the

release documents contained in the summary judgment record are unsigned. 3 Having

concluded that Rozzlle established waiver and that waiver supported the trial court’s

judgment, we need not address the fourth issue that challenges another summary

judgment ground that Rozzlle brought in her motion, as it is not dispositive of this appeal.

See TEX. R. APP. P. 47.1 (stating that an appellate court must address every issue
        3
          We note that in its original summary judgment the trial court “ordered, adjudged, and decreed”
that the homeowners, including Friedman, waived section 11.3 of the Declaration, making that section void
and unenforceable. However, when the trial court incorporated this prior ruling into its amended final
judgment, it “ordered, adjudged, and decreed” that section 11.3 was “void and shall be of no further force
and effect,” without mentioning waiver as a basis for its determination. Arguably, release could have been
another basis for the trial court’s ruling. See Bradley v. White, 990 S.W.2d 245, 247 (Tex. 1999).

                                                   10
necessary for final disposition of appeal); see also Bradley v. White, 990 S.W.2d 245, 247

(Tex. 1999) (“When a trial court's order granting summary judgment does not specify the

grounds relied upon, the reviewing court must affirm summary judgment if any of the

summary judgment grounds are meritorious.”).

E. Res Judicata

        By her fifth issue, Friedman claims that the trial court erred when it concluded that

the 2009 Judgment in Friedman v. Sun Harbour Cottages Unit I Owner’s Association,

Nature’s Homes, LLC, Gail Rozzlle and Dal Rozzlle, Cause No. A-06-0175-CV-B, filed in

the 156th District Court, Aransas County, Texas, was not res judicata as to Rozzlle.4 In

response, Rozzlle asserts that she was not in privity with the Association in the prior

lawsuit and, therefore, the 2009 Judgment does not bind her. We agree with Rozzlle.

        “Generally, persons are not bound by a judgment in a suit to which they were not

parties.” Mayes v. Stewart, 11 S.W.3d 440, 449 (Tex. App.—Houston [14th Dist.] 2000,

pet. denied) (citing Armstadt v. U.S. Brass Corp., 919 S.W.2d 644, 652 (Tex. 1996)); see

TEX. CIV. PRAC. & REM. CODE ANN. § 37.006(a) (West 2008). However, the doctrine of

res judicata creates an exception to that rule by forbidding a second suit arising out of the

same subject matter of an earlier suit by those in privity with the parties to the original suit.

Armstadt, 919 S.W.2d at 652–53; see Getty Oil Co. v. Ins. Co. of N. Am., 845 S.W.2d 794,

799 (Tex. 1992) (quoting Barr v. Resolution Trust Corp., 837 S.W.2d 627, 631 (Tex.

1992)). To establish privity, one of the following must be proven: (1) the non-party had

control over the first action even though she was not a party; (2) the non-party’s interests


        4
          Friedman also claims, without argument and without citation to the record or to authority, that res
judicata prevents summary judgment in favor of the Association. We conclude that this argument is
inadequately briefed. See TEX. R. APP. P. 38.1(i).
                                                    11
were fully represented in that first action; or (3) the non-party is a successor in interest to

a piece of property for which rights and/or claims were decided in a prior lawsuit. 5

Armstadt, 919 S.W.2d at 653; Benson v. Wanda Petroleum Co., 468 S.W.2d 361, 363

(Tex. 1971).

        In the prior lawsuit, Friedman asserted fraud, DTPA, and conspiracy claims

against Rozzlle, which related to, among other things, the short-term rental of properties

at Sun Harbour.        Friedman also sought an injunction.               In response, Rozzlle filed

counter-claims against Friedman. However, on the second day of trial, Friedman and

Rozzlle dismissed their claims against each other with prejudice. The remaining parties

were re-aligned, and the Association became the plaintiff and Friedman became the

defendant.

        The summary judgment evidence in this case shows that when Rozzlle was

dismissed from the prior lawsuit, she was excluded from the courtroom.                               The

Association’s lawyer had agreed to represent the Association and the individual

defendant owners, except for Rozzlle. Friedman points us to no evidence, and we find

none, supporting the control theory of privity or the interests-represented theory of privity

in this case. See Armstadt, 919 S.W.2d at 653; Benson, 468 S.W.2d at 363.                         Based

on our de novo review, we cannot conclude that Rozzlle was in privity with the parties to

the prior suit, such that the doctrine of res judicata applied. Instead, we conclude that the

trial court did not err in determining that the 2009 Judgment in the prior lawsuit was not res

judicata as to Rozzlle. We overrule Friedman’s fifth issue.

        5
          The subsequent-purchaser theory of privity is not applicable here because there is no allegation
that Rozzlle subsequently purchased property, the rights of which were litigated in the prior lawsuit. See
Armstadt v. U.S. Brass Corp, 919 S.W.2d 644, 653 (Tex. 1996); Benson v. Wanda Petroleum Co., 468
S.W.2d 361, 363 (Tex. 1971).
                                                   12
                                   III. ATTORNEY’S FEES

       By her sixth and seventh issues, Friedman challenges the portion of the trial

court’s summary judgment that awards attorney’s fees to Rozzlle. In her eighth issue,

Friedman complains of the trial court’s award of attorney’s fees to the Association

following a bench trial.

A. Standard of Review and Applicable Law

       We review a trial court's decision to award or not award attorney's fees in a

declaratory judgment action for an abuse of discretion. Ridge Oil Co. v. Guinn Invs., Inc.,

148 S.W.3d 143, 163 (Tex. 2004); see TEX. CIV. PRAC. & REM. CODE ANN. § 37.009;

Montemayor v. Ortiz, 208 S.W.3d 627, 662–63 (Tex. App.—Corpus Christi 2006, pet.

denied) (op. on reh’g). To determine whether a trial court abused its discretion, we must

decide “whether the trial court acted without reference to any guiding rules or principles; in

other words, whether the act was arbitrary or unreasonable.” Worford v. Stamper, 801
S.W.2d 108, 109 (Tex. 1990) (per curiam).

       Under the Texas Uniform Declaratory Judgments Act (the Act), “the court may

award costs and reasonable and necessary attorney's fees as are equitable and just.”

TEX. CIV. PRAC. & REM. CODE ANN. § 37.009; Allstate Ins. Co. v. Hallman, 159 S.W.3d 640,

643 (Tex. 2005); Potter, 230 S.W.3d at 466.              The reasonable and necessary

requirements are questions of fact to be determined by the factfinder, but the equitable

and just requirements are questions of law for the trial court to decide. Ridge Oil, 148
S.W.3d at 161. Under an abuse of discretion standard, legal and factual insufficiency

are relevant factors in assessing whether the trial court abused its discretion.         See

Beaumont Bank v. Buller, 806 S.W.2d 223, 226 (Tex. 1991); In re Driver, 895 S.W.2d 875,

                                             13
877 (Tex. App.—Texarkana 1995, no writ); D.R. v. J.A.R., 894 S.W.2d 91, 95 (Tex.

App.—Fort Worth 1995, writ denied) (op. on reh'g); Mai v. Mai, 853 S.W.2d 615, 618 (Tex.

App.—Houston [1st Dist.] 1993, no writ). Relevant to this case,

               [w]hen an appellant attacks the legal sufficiency of an adverse
       finding on an issue for which it did not have the burden of proof, the
       appellant must demonstrate that there is no evidence to support the
       adverse finding. City of Keller v. Wilson, 168 S.W.3d 802, 810 (Tex. 2005);
       Croucher v. Croucher, 660 S.W.2d 55, 58 (Tex. 1983). Such a no-evidence
       challenge will be sustained only if: (1) there is a complete absence of
       evidence of a vital fact; (2) the court is barred by rules of law or of evidence
       from giving weight to the only evidence offered to prove a vital fact; (3) the
       evidence offered to prove a vital fact is no more than a mere scintilla; or (4)
       the evidence establishes conclusively the opposite of a vital fact. City of
       Keller, 168 S.W.3d at 810; King Ranch, Inc. v. Chapman, 118 S.W.3d 742,
       751 (Tex. 2003) (quoting Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d
706, 711 (Tex. 1997)). In conducting a legal sufficiency review, we review
       the evidence presented at trial in the light most favorable to the jury's verdict
       and indulge every reasonable inference that would support it, crediting
       favorable evidence if reasonable jurors could and disregarding contrary
       evidence unless reasonable jurors could not. Del Lago Partners, Inc. v.
       Smith, 307 S.W.3d 762, 770 (Tex. 2010); City of Keller, 168 S.W.3d at 822,
       827.

Editorial Caballero, S.A. de C.V. v. Playboy Enters., Inc., 359 S.W.3d 318, 328–29 (Tex.

App.—Corpus Christi 2012, pet. denied).

       As to our review of the attorney’s fees awarded to the Association, findings of fact

in a bench trial have the same force and dignity as a jury’s verdict. Catalina v. Blasdel,

881 S.W.2d 295, 297 (Tex. 1994). When, as in this case, a complete reporter’s record is

filed, the trial court’s fact-findings may be reviewed for legal and factual sufficiency under

the same standards as jury verdicts—the standards set out above. Ortiz v. Jones, 917
S.W.2d 770, 772 (Tex. 1996) (per curiam); Catalina, 881 S.W.2d at 297.

       Appellate courts review a trial court’s challenged conclusions of law as legal

questions. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002).

                                              14
Accordingly, courts of appeals apply a de novo standard. In re Humphreys, 880 S.W.2d
402, 404 (Tex. 1994). An appellant may not challenge a trial court’s conclusions of law

for factual sufficiency. BMC Software, 83 S.W.3d at 794. However, appellate courts

determine the correctness of the trial court’s legal conclusions drawn from the facts. Id.

If a court of appeals determines that a conclusion of law is not correct, but the trial court

rendered the proper judgment, the incorrect conclusion of law does not require reversal.

Id. In other words, in reviewing challenges to a trial court’s conclusions of law, a court of

appeals sustains the judgment on any legal theory supported by the evidence. See

Vasquez v. Vasquez, 973 S.W.2d 330, 331 (Tex. App.—Corpus Christi 1998, pet.

denied).

B. Rozzlle’s Attorney’s Fees

       By her sixth issue, Friedman argues that because of the arguments set forth in her

first, second, and third issues, the trial court erred when it awarded Rozzlle attorney’s

fees. Having overruled the first three issues, we conclude that Friedman has no support

for this argument, and we overrule Friedman’s sixth issue.

       Friedman asserts, in her seventh issue, that a genuine issue of material fact as to

the reasonableness of the requested fees precluded the award of attorney’s fees to

Rozzlle. Friedman complains that the evidence provided by Rozzlle’s trial counsel in

support of Rozzlle’s request for attorney’s fees is “wholly conclusory and unsupported by

facts or analysis to justify the dollar amounts requested.” See Transcont’l Ins. Co. v.

Briggs Equip. Trust, 321 S.W.3d 685, 692–93 n.1 (Tex. App.—Houston [14th Dist.] 2010,

no pet.) (providing that a challenge to the conclusory nature of summary judgment

evidence may be raised for the first time on appeal); Branton v. Wood, 100 S.W.3d 645,

                                             15
648 (Tex. App.—Corpus Christi 2003, no pet.) (same).

       In support of her request for attorney’s fees, Rozzlle attached her attorney’s

affidavit to her motion for summary judgment. The affidavit set out the following:

       I am the attorney of record for Gail Rozzlle, Plaintiff in this cause of action,
       involving numerous defendants, including Janet Friedman. The majority of
       the time I have spent on this file involves matters pertaining to Janet
       Friedman. Legal services provided through this firm with regard to the
       claims pertaining to Janet Friedman only include but are not limited to
       telephone conferences with our clients, with witnesses, with various pro se
       parties, with attorneys for other parties and with counsel for Defendant
       Friedman; preparation of Plaintiff’s petition; letters to client; preparation of
       disclaimers; letters to other defendants regarding disclaimer; review of
       depositions in prior lawsuit; telephone conferences and letters to court
       manager regarding trial setting; attendance at docket control conference;
       conferences with client regarding claims’ receipt and review of counterclaim
       from Friedman; preparation of answer to counterclaim; preparation of
       Motion to appoint mediator; preparation of Request for Disclosure; receipt
       and review of Motion for Partial Summary Judgment from Defendant
       Friedman; preparation and filing of response to Friedman’s Motion for
       Partial Summary Judgment; conferences with co-counsel regarding Motion
       for Partial Summary Judgment from Friedman; attendance at mediation;
       preparation for trial; preparation of draft of jury questions; preparation of trial
       exhibits; preparation for pretrial conference; attend pretrial conference;
       attend docket call; preparation of Plaintiff’s Motion for Summary Judgment;
       anticipated preparation of reply to Friedman’s response to Plaintiff’s Motion
       for Summary Judgment.

       Based upon the above description of legal services provided to Gail Rozzlle
       with regard to the Janet Friedman matter only, a reasonable and necessary
       attorney’s fee through entry of judgment is the sum of $37,447.34. For
       representation through appeal to the Court of Appeal an additional
       attorney’s fee in the amount of $12,500.00; for representation at the petition
       for review stage in the Supreme Court of Texas an additional attorney’s fee
       of $5,000.00; for representation at the merits briefing stage in the Supreme
       Court of Texas an additional attorney’s fee of $12,500.00; for
       representation through oral argument and the completion of proceedings in
       the Supreme Court of Texas an additional attorney’s fees of $7,500.00
       would be reasonable and necessary.

       Friedman argues that Rozzlle’s counsel failed to provide any testimony or other

evidence to support his conclusion that any of the amounts identified in his affidavit would

                                               16
be reasonable attorney’s fees. We disagree.

       An attorney’s testimony about the reasonableness of his or her own fees is
       not like other expert witness testimony. Although rooted in the attorney’s
       experience and expertise, it also consists of the attorney’s personal
       knowledge about the underlying work and its particular value to the client.
       The testimony is similar to that of a property owner whose personal
       knowledge qualifies him to give an opinion about his own property’s value.
       The attorney’s testimony is not objectionable as merely conclusory because
       the opposing party, or that party’s attorney, likewise has some knowledge of
       the time and effort involved and if the matter is truly in dispute, may
       effectively question the attorney regarding the reasonableness of his fee.

Garcia v. Gomez, 319 S.W.3d 638, 641 (Tex. 2010) (citations omitted). Evaluating the

conclusory nature of an attorney’s affidavit filed in support of an attorney’s fees request,

the Garcia Court held that “[w]hile the attorney’s testimony lacked specifics, it was not,

under these circumstances, merely conclusory.”6 Id. We reach the same conclusion in

this case.

       First, counsel’s affidavit does not lack specifics as to the legal services counsel

provided.      Even if the affidavit lacked specific facts or analysis to justify the dollar

amounts requested as argued by Friedman, we would still conclude that under these

circumstances, it is not merely conclusory. See id. The affidavit explained that counsel

was Rozzlle’s attorney of record.              It provided counsel’s personal knowledge of the

       6
           The affidavit filed in Garcia v. Gomez stated the following:

               My name is Ronald Hole. I’m an attorney practicing in Hidalgo County, doing
       medical-malpractice law/litigation. I have done it since 1984. For a usual and customary
       case like this these fees for handling it up to the point of dismissal, the reasonable and
       necessary attorney’s fees for handling that is 12,200 dollars.

               If the case is appealed to the Court of Appeals, the reasonable fee for handling the
       matter at the Court of Appeals would be 8,000 dollars. If a Petition for Review is filed at
       the Supreme Court, an additional fee of 5,000 dollars would be reasonable for handling the
       matter of the Petition for Review and our brief or briefs on the merit. Petition granted by
       the Supreme Court then adds an additional 6,000 dollars. That would be a reasonable fee
       for handling the matter at that stage.

319 S.W.3d 638, 741 (Tex. 2010).
                                                      17
lawsuit by listing the underlying work he performed in this lawsuit, most of which was done

on matters pertaining to Friedman. The affidavit also set forth the reasonable fee for that

work and the reasonable fee for any anticipated appeal. Friedman lodged no objections

to Rozzlle’s affidavit in the trial court, and she filed nothing to controvert it. See TEX. R.

CIV. P. 166a(c) (explaining that a summary judgment respondent “may file and serve

opposing affidavits or other written response”); see also Garcia, 319 S.W.3d at 641.

       We conclude that this uncontroverted affidavit is not conclusory. Rather, it is

proper summary judgment evidence, and Rozzlle showed there was no genuine issue of

material fact as to the reasonableness of her fee request. See TEX. R. CIV. P. 166a(c).

Based on this determination, the trial court did not abuse its discretion in awarding Rozzlle

reasonable attorney’s fees, including appellate fees, in the amount requested by Rozzlle.

See Buller, 806 S.W.2d at 226. We overrule Friedman’s seventh issue.

C. The Association’s Attorney’s Fees

       1. Necessary Fees

       By her eighth issue, Friedman challenges the evidence supporting the trial court’s

findings of fact and conclusions of law that the fees requested by the Association were

“necessary” for the representation of the Association at each stage of the proceeding.

Friedman argues that the evidence does not support a finding that fees were necessary to

the prosecution of an action under the Act. Instead, she contends that the Association

was simply performing legal work in defense of her claim and not for the prosecution of its

declaratory judgment claim. Friedman bases her argument, in part, on the fact that the

Association did not assert a claim under the Act until after she and Rozzlle had made

claims against the Association.

                                             18
       Friedman claims that by its counter-suit, the Association was attempting to recover

attorney’s fees by “repackaging” its defense to her claims as a declaratory judgment

action. See Etan Indus., Inc. v. Lehmann, 359 S.W.3d 620, 624 (Tex. 2011) (per curiam)

(“We have held that simply repleading a claim as one for a declaratory judgment cannot

serve as a basis for attorney’s fees . . . .”). “When a claim for declaratory relief is merely

“tacked onto” statutory or common-law claims that do not permit fees, allowing the UDJA

to serve as a basis for fees ‘would violate the rule that specific provisions should prevail

over general ones.’” Id. (quoting MBM Fin. Corp. v. Woodlands Operating Co., 292
S.W.3d 660, 669 (Tex. 2009)).

       Friedman cross-claimed against the Association in this suit, seeking only to hold

the Association liable for failing to enforce one restriction of the Declaration.         Her

pleadings and motion, as they relate to the Association, involved only section 11.3. She

alleged nothing about a duty to enforce any other provision in the Declaration. In the

Association’s request for declaratory relief, however, it requested a ruling under section

37.004 that it had no general or overall duty to enforce any of the conditions and

covenants imposed by the Declaration.          See TEX. CIV. PRAC. & REM. CODE ANN. §

37.004(a).

       The supreme court has determined that a counter-claim that seeks relief in an

ongoing relationship by interpretation of a contract that would have the effect of settling all

future disputes as to the obligation of the parties may well go beyond an opponent’s claim

for specific relief. BHP Petroleum Co., Inc. v. Millard, 800 S.W.2d 838, 841–42 (Tex.

1990) (per curiam); see Cont’l Homes of Tex., L.P. v. City of San Antonio, 275 S.W.3d 9,

20–21 (Tex. App.—San Antonio 2008, pet. denied); Indian Beach Prop. Owners’ Ass’n v.

                                              19
Linden, 222 S.W.3d 682, 702 (Tex. App.—San Antonio 2007, no pet.). In Indian Beach,

a case that involved both the enforcement of a specific restriction and a counterclaim for a

declaration interpreting the restrictions, the San Antonio Court explained the following:

              Although Linden and B.J.’s counterclaim appears to be nothing more
       than a denial of Indian’s cause of action, because it involves the
       interpretation of deed restrictions, Linden and B.J. have stated a cause of
       action on which they could recover benefits, compensation, or relief if Indian
       abandoned or failed to establish its cause of action.
222 S.W.3d at 702.

       As in BHP Petroleum and Indian Beach, the Association’s claim went beyond a

mere defense to Friedman’s claims. See BHP Petroleum, 800 S.W.2d at 841–42; Indian

Beach, 222 S.W.3d at 702. It brought a new claim, seeking a declaration of rights

independent of Friedman’s claims. See BHP Petroleum, 800 S.W.2d at 841–42; Indian

Beach, 222 S.W.3d at 702; see also Flagship Hotel, Ltd. v. City of Galveston, 117 S.W.3d
552, 566 & n.8 (Tex. App.—Texarkana 2003, pet. denied). We cannot conclude that the

Association “repackaged” its defense in an attempt to obtain attorney’s fees or that it

merely “tacked” its claim on to Friedman’s claims that did not permit fees. See Lehmann,
359 S.W.3d at 624. For even had Friedman nonsuited her cross-claim, the Association

could have pursued its request for a declaration that it had no general duty to enforce the

conditions and covenants of the Declaration. See Indian Beach, 222 S.W.3d at 702. In

addition, the interpretation of the Declaration requested by the Association would have

the effect of settling future disputes as to the duty of the Association to enforce all

restrictions, which would go well beyond Friedman’s claim for specific relief related to

section 11.3. See BHP Petroleum, 800 S.W.2d at 841–42.

       Based on the above, we conclude that the Association asserted a cause of action

                                            20
cognizable under section 37.004 of the Act. See TEX. CIV. PRAC. & REM. CODE ANN. §

37.004(a). As such, the trial court had the discretion to award attorney’s fees under

section 37.009.7 See id. at § 37.009.

        2. Legal Sufficiency Challenge

        Friedman also asserts by her eighth issue that the Association is not entitled “to

recover appellate attorney’s fees of any kind because the evidence in support of such

appellate fees was wholly conclusory and without factual predicate.” We construe this

issue as a challenge to the legal sufficiency of the evidence to support the trial court’s

award of appellate attorney’s fees to the Association, specifically the reasonableness of

the award. See Ridge Oil, 148 S.W.3d at 161.

        Generally, a trial court may award conditional attorneys' fees for an unsuccessful

appeal. See Keith v. Keith, 221 S.W.3d 156, 169 (Tex. App.—Houston [1st Dist.] 2006,

no pet.) (“The trial court's award of attorney's fees may include appellate attorney's

fees.”). “However, there must be evidence of the reasonableness of fees for appellate

work to support the award of appellate attorney's fees.”                      Id.   Here, the trial court

conditionally awarded the Association $15,000.00 for an appeal to the court of appeals,

$7,500.00 for an appeal to the supreme court, and $15,000.00 if the supreme court

granted a petition for review.

        At the bench trial on attorney’s fees, the Association’s counsel, after being duly


        7
          To the extent this contention could be construed as a segregation-of-fees argument, Friedman
did not object on that basis at trial and has not preserved that issue for our review. See Green Int'l, Inc. v.
Solis, 951 S.W.2d 384, 389 (Tex. 1997) (providing that a party opposing a request for attorney’s fees must
properly preserve for appellate review a contention that the fee claimant failed to segregate the fees
sought); Cullins v. Foster, 171 S.W.3d 521, 535–36 (Tex. App.—Houston [14th Dist.] 2005, pet. denied)
(explaining that a segregation issue is generally preserved by objection during testimony offered in support
of attorney's fees or an objection to the jury question on attorney's fees); Cont’l Dredging, Inc. v.
De–Kaizered, Inc., 120 S.W.3d 380, 397 (Tex. App.—Texarkana 2003, pet. denied) (op. on reh’g) (same).
                                                     21
sworn, see Banda v. Garcia, 955 S.W.2d 270, 272 (Tex. 1997) (per curiam) (setting out

that the general rule is that an attorney's statements must be under oath to constitute

evidence), testified as a witness on the issue of his trial and appellate attorney's fees.

Counsel explained that in 1973 he received his license “to practice law before the Texas

Supreme Court and all other courts in the state.” He stated that he is board-certified in

civil trial and personal injury, but confines his practice to civil trial work. Counsel testified

as to his fee rate and the fee rates of other lawyers and legal assistants who worked on

the case. He testified that the fees assessed through trial were reasonable for work of

the nature involved in this lawsuit. Counsel expressed his opinion that the amount of

reasonable appellate fees would be: (1) $15,000.00 for successful representation of the

Association to the court of appeals; (2) $7,500.00 to file a petition or reply to one in the

Texas Supreme Court; and (3) $15,000.00 to respond if the supreme court grants a

petition. Trial counsel also testified as to each of the Arthur Anderson factors. See

Arthur Andersen & Co. v. Perry Equipment Corp., 945 S.W.2d 812, 818 (Tex. 1997)

(providing a non-exclusive list of eight factors for the factfinder to consider when

determining the reasonableness of a fee, including: “(1) the time and labor required, the

novelty and difficulty of the questions involved, and the skill required to perform the legal

service properly; (2) the likelihood . . . that the acceptance of the particular employment

will preclude other employment by the lawyer; (3) the fee customarily charged in the

locality for similar legal services; (4) the amount involved and the results obtained; (5) the

time limitations imposed by the client or by the circumstances; (6) the nature and length of

the professional relationship with the client; (7) the experience, reputation, and ability of

the lawyer or lawyers performing the services; and (8) whether the fee is fixed or

                                               22
contingent on results obtained or uncertainty of collection before the legal services have

been rendered.”); see also TEX. DISCIPLINARY R. PROF'L CONDUCT 1.04, reprinted in TEX.

GOV'T CODE ANN., tit. 2, subtit. G app. A (providing the same non-exhaustive list of factors

to consider when addressing whether attorney's fees are reasonable and necessary).

       Acknowledging that counsel for the Association testified as to the amounts it

sought to recover as appellate attorney’s fees, Friedman now complains that the

evidence is insufficient to support those fees because the Association’s counsel failed to

state the number of hours it would take to appeal the suit, the type of work, the difficulty of

the work, or any other factual bases for his appellate fee request. Friedman does not

support her argument with any law requiring the reversal of an appellate attorney's fees

award due to the absence of this specific testimony, and we will not impose such a

requirement. See Keith, 221 S.W.3d at 170 (citing George Pharis Chevrolet, Inc. v.

Polk, 661 S.W.2d 314, 318 (Tex. App.—Houston [1st Dist.] 1983, no writ) (holding that the

complained-of deficiency concerning number of hours spent and reasonable hourly rate

goes only to the weight of evidence and is not of such a magnitude that would render it

insufficient as a matter of law)). The Association’s counsel testified without objection

regarding appellate attorney’s fees. Friedman’s attorney, who had some knowledge of

the time and effort involved, cross-examined him. See Garcia, 319 S.W.3d at 641. If

the matter was truly in dispute, Friedman’s counsel could have effectively questioned the

Association’s attorney regarding the reasonableness of his fees. See id. He did not.

       Reviewing the evidence presented at trial in the light most favorable to the trial

court’s judgment and indulging every reasonable inference that would support it, we

conclude that the Association produced more than a scintilla of evidence to support the

                                              23
appellate attorney's fees awarded to the Association. See Smith, 307 S.W.3d at 770;

City of Keller, 168 S.W.3d at 810, 822, 827; Editorial Caballero, 359 S.W.3d at 328–29.

We further conclude that the trial court did not abuse its discretion when it awarded the

Association appellate fees after finding that the legal services performed for the

Association were reasonable and necessary and after it concluded that they were

equitable and just. See Ridge Oil Co., 148 S.W.3d at 163; see also TEX. CIV. PRAC. &

REM. CODE ANN. § 37.009; Montemayor, 208 S.W.3d at 662–63.

      We overrule Friedman’s eighth issue.

                                   IV. CONCLUSION

      We affirm the judgment of the trial court.



                                                             NELDA V. RODRIGUEZ
                                                             Justice

Delivered and filed the 21st
day of November, 2013.




                                           24